                                            UNITED STATES BANKRUPTCY COURT
                                             SOUTHERN DISTRICT OF NEW YORK


In re Durr Mechanical Construction                                                         Case No. 18-13968
      Debtor                                                                      Reporting Period: 6/1/2019-6/30/2019

                                                                                  Federal Tax I.D. # XX-XXXXXXX

                                        CORPORATE MONTHLY OPERATING REPORT

     File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and
     submit a copy of the report to any official committee appointed in the case.
     (Reports for Rochester and Buffalo Divisions of Western District of New York are due 15 days after the end of
     the month, as are the reports for Southern District of New York.)

     REQUIRED DOCUMENTS                                                                Form No.          Document Explanation
                                                                                                         Attached Attached
     Schedule of Cash Receipts and Disbursements                                  MOR-1         X
     Bank Reconciliation (or copies of debtor's bank reconciliations)             MOR-1 (CON'T) X
        Copies of bank statements                                                               X
        Cash disbursements journals                                                             X
     Statement of Operations                                                      MOR-2         X
     Balance Sheet                                                                MOR-3         X
     Status of Post-petition Taxes                                                MOR-4         X
        Copies of IRS Form 6123 or payment receipt
        Copies of tax returns filed during reporting period
     Summary of Unpaid Post-petition Debts                                        MOR-4                 X
        Listing of Aged Accounts Payable
     Accounts Receivable Reconciliation and Aging                                 MOR-5                 X
     Taxes Reconciliation and Aging                                               MOR-5                 X
     Payments to Insiders and Professional                                        MOR-6                 X
     Post Petition Status of Secured Notes, Leases Payable                        MOR-6                 X
     Debtor Questionnaire                                                         MOR-7                 X

     I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
     are true and correct to the best of my knowledge and belief.

     Signature of Debtor                                                                                Date

     Signature of Authorized Individual* /s/ Kenneth A. Durr                                            Date: 7/17/19

     Printed Name of Authorized Individual: Kenneth A. Durr                                             Date: 7/17/19

     *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a
     partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                 FORM MOR
                                                                                                                                     2/2008
                                                                                                                               PAGE 1 OF 14
In re Durr Mechanical Construction                                                            Case No.                                                             18-13968
      Debtor                                                                         Reporting Period:                                                             6/1/2019-6/30/2019

                                                     SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

     Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
     or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
     ACTUAL” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
     The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
     attached for each account. [See MOR-1 (CON’T)]

                                                                                                                                                             BANK ACCOUNTS
                                                             OPERATING HSBC              PAYROLL HSBC          Chubb Account HSBC 8266      Enexio Award Account   CURRENT MONTH ACTUAL
                                                                  2244                                                                           HSBC 1811             (TOTAL OF ALL
     ACCOUNT NUMBER (LAST 4)                                                                                                                                             ACCOUNTS)
     CASH BEGINNING OF MONTH                                       294,341.00                     2,554.35                     295.00                          -             297,190.35
     5/30/2019
     RECEIPTS
     CASH SALES                                                                                                                                                                      -
     ACCOUNTS RECEIVABLE -                                                      -                                                               10,902,434.00            10,902,434.00
     PREPETITION
     ACCOUNTS RECEIVABLE -                                                      -                                                                                                    -
     POSTPETITION
     DIP FINANCING                                                 250,000.00                                                                                                250,000.00
     SALE OF ASSETS                                                 29,000.00                                                                                                 29,000.00
     OTHER (ATTACH LIST)                                                    -                                                                                                         -
     CORBA REIMBURSEMENT'
     TRANSFERS (FROM DIP ACCTS)                                             -                   62,000.00                             -                     -                 62,000.00
       TOTAL RECEIPTS                                              279,000.00                   62,000.00                             -         10,902,434.00            11,243,434.00
     DISBURSEMENTS
     NET PAYROLL                                                                                63,326.00                                                                     63,326.00
     PAYROLL TAXES                                                   39,413.00                          -                             -                        -              39,413.00
     SALES, USE, & OTHER TAXES                                               -                                                                                                        -
     INVENTORY PURCHASES                                                                                                                                                              -
     SECURED/ RENTAL/ LEASES                                           3,386.00                                                                                                3,386.00
     INSURANCE                                                       26,805.00                                                                                                26,805.00
     ADMINISTRATIVE                                                  55,855.00                                                                                                55,855.00
     SELLING                                                                                                                                                                          -
     OTHER (ATTACH LIST)**                                                      -                                                                                                     -
     OWNER DRAW *                                                                                                                                                                     -
     TRANSFERS (TO DIP ACCTS)                                        62,000.00                                                        -                        -              62,000.00
     PROFESSIONAL FEES                                                                                                                                                                -
     U.S. TRUSTEE QUARTERLY FEES                                                                                                                                                      -
     COURT COSTS                                                                                                                                                                      -
     TOTAL DISBURSEMENTS                                           187,459.00                   63,326.00                             -                        -             250,785.00

     NET CASH FLOW                                                   91,541.00                   (1,326.00)                           -         10,902,434.00            10,992,649.00
     (RECEIPTS LESS DISBURSEMENTS)

     CASH – END OF MONTH                                           385,882.00                     1,228.35                     295.00           10,902,434.00            11,289,839.35
     * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                                            THE FOLLOWING SECTION MUST BE COMPLETED
     DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

     TOTAL DISBURSEMENTS                                                                                                                                                      250,785.00
       LESS: TRANSFERS TO OTHER DEBTOR IN                                                                                                                                      62,000.00
     POSSESSION ACCOUNTS
       PLUS: ESTATE DISBURSEMENTS MADE BY                                                                                                                                                 -
     OUTSIDE SOURCES (i.e. from escrow accounts)
     TOTAL DISBURSEMENTS FOR CALCULATING U.S.                                                                                                                                 188,785.00
     TRUSTEE QUARTERLY FEES




                                                                                                                                                                                              FORM MOR-1
                                                                                                                                                                                                    2/2008
                                                                                                                                                                                              PAGE 2 OF 14
In re Durr Mechanical Construction                                            Case No. 18-13968
      Debtor                                                         Reporting Period: 6/1/2019-6/30/2019

                                       BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
     (Bank account numbers may be redacted to last four numbers.)


                                          Operating HSBC                HSBC Payroll                 Chubb HSBC                 Enexio HSBC
                                       #2244                         #8258                        #8266                        #1811
     BALANCE PER                                    385,882.00                    1,228.35                        295.00        10,902,434.00
     BOOKS                                                                                                                                               2,696.35
                                                                                                                           4                    4

     BANK BALANCE                                   395,201.00                    1,228.00                        295.00        10,902,434.00
     (+) DEPOSITS IN
     TRANSIT (ATTACH
     LIST)
     (-) OUTSTANDING                                   8,193.00                           -                          -                     -
     CHECKS (ATTACH
     LIST) :
     OTHER (ATTACH                                    (1,126.00)                 (2,696.00)                          -                     -
     EXPLANATION)

     ADJUSTED BANK                                  385,882.00                   (1,468.00)                       295.00        10,902,434.00
     BALANCE *
     *"Adjusted Bank Balance" must equal "Balance per Books"                                  -


     DEPOSITS IN TRANSIT                           Date                      Amount                       Date




     CHECKS OUTSTANDING                           Ck. #                      Amount                       Ck. #
     Adriana Megia-Deras                                      6913                     54.01
     Zachary Durr                                             6917                    256.28
     Frank Heidinger                                          6918                    403.60
     HSBC Bank USA NA                                     62520190                  6,630.32
     NYS Income Tax                                       62520191                     323.15
     PA Department of Revenue                             62520192                     525.26




                                                                                 8,192.62


     OTHER
     $1126 manual adjustments
     .




                                                                                                                                                    FORM MOR-1 (CONT.)
                                                                                                                                                                2/2008
                                                                                                                                                          PAGE 3 OF 14
In re Durr Mechanical Construction                                                                 Case No. 18-13968
      Debtor                                                                              Reporting Period: 6/1/2019-6/30/2019


                                        STATEMENT OF OPERATIONS (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
     when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                         REVENUES                                                 MONTH               CUMULATIVE -FILING TO
                                                                                                                             DATE
     Gross Revenues                                                                                    10,810.00                  597,616.00
     Less: Returns and Allowances                                                                              -                  554,386.00
     Net Revenue                                                                                       10,810.00                   43,230.00
     COST OF GOODS SOLD
     Beginning Inventory                                                                                                                  -
     Add: Materials                                                                                     2,028.00                   64,328.00
     Add: Cost of Labor                                                                                28,491.00                  298,503.00
     Add: Insurance                                                                                     2,833.00                   88,403.00
     Less: Ending Inventory                                                                                    -                          -
     Cost of Goods Sold                                                                                33,352.00                  451,234.00
     Gross Profit ( Loss)                                                                             (22,542.00)                (408,004.00)
     OPERATING EXPENSES
     Advertising                                                                                                                          -
     Auto and Truck Expense                                                                                                               -
     Bad Debts                                                                                                  -                         -
     Contributions                                                                                                                        -
     Employee Benefits Programs                                                                                                           -
     Officer/Insider Compensation*                                                                    59,576.00                   421,735.00
     Insurance                                                                                        16,380.00                   123,648.00
     Management Fees/Bonuses                                                                                  -                           -
     Office Expense                                                                                           -                    14,515.00
     Pension & Profit-Sharing Plans                                                                           -                           -
     Repairs and Maintenance                                                                                  -                     8,558.00
     Rent and Lease Expense                                                                           36,000.00                   130,627.00
     Salaries/Commissions/Fees                                                                                -                   103,699.00
     Supplies                                                                                                 -                           -
     Taxes - Payroll                                                                                  12,372.00                    92,042.00
     Taxes - Real Estate                                                                                      -                           -
     Taxes -Corporate Income Tax                                                                              -                     8,240.00
     Travel and Entertainment                                                                            284.00                    19,611.00
     Utilities                                                                                         1,446.00                    18,041.00
     Other (attach schedule)                                                                         138,676.00                   250,928.00
     Total Operating Expenses Before Depreciation                                                    264,734.00                 1,191,644.00
     Depreciation/Depletion/Amortization                                                              41,362.00                   281,529.00
     Net Profit (Loss) Before Other Income & Expenses                                               (328,638.00)               (1,881,177.00)
     OTHER INCOME AND EXPENSES
     Enexio Arbitration Award Income                                                               8,911,038.00                 8,911,038.00
     Interest Expense                                                                                     98.00                     1,726.00
     Other Expense (attach schedule)                                                                                                      -
     Net Profit (Loss) Before Reorganization Items                                                 8,582,302.00                 7,028,135.00




                                                                                                                                       FORM MOR-2
                                                                                                                                             2/2008
                                                                                                                                       PAGE 4 OF 14
In re Durr Mechanical Construction                                                     Case No. 18-13968
      Debtor                                                                  Reporting Period: 6/1/2019-6/30/2019

     REORGANIZATION ITEMS
     Professional Fees                                                                                              -
     U. S. Trustee Quarterly Fees                                                             -              12,879.00
     Interest Earned on Accumulated Cash from Chapter 11 (see continuation                                          -
     sheet)
     Gain (Loss) from Sale of Equipment                                               29,000.00              29,000.00
     Other Reorganization Expenses (attach schedule)                                                                -
     Total Reorganization Expenses                                                     29,000.00             41,879.00
     Income Taxes                                                                              -              9,200.00
     Net Profit (Loss)                                                              8,611,302.00          7,035,056.00
     *"Insider" is defined in 11 U.S.C. Section 101(31).


     BREAKDOWN OF “OTHER” CATEGORY

     OTHER COSTS




     OTHER OPERATIONAL EXPENSES
     Bank Charges                                                                        335.00               1,855.00
     Legal and Consulting Expense                                                    122,150.00             167,777.00
     Medical Insurance                                                                11,137.00              68,731.00
     Suspense                                                                                -              (11,123.00)
     IT Support                                                                        5,054.00              20,216.00
     Marketing Expense                                                                        -               3,472.00




                                                                      Total          138,676.00             250,928.00



     OTHER INCOME




     OTHER EXPENSES




     OTHER REORGANIZATION EXPENSES




                                                                                                                 FORM MOR-2
                                                                                                                       2/2008
                                                                                                                 PAGE 5 OF 14
In re Durr Mechanical Construction                                                      Case No. 18-13968
      Debtor                                                                   Reporting Period: 6/1/2019-6/30/2019

     Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
     Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
     bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                    FORM MOR-2
                                                                                                                          2/2008
                                                                                                                    PAGE 6 OF 14
In re Durr Mechanical Construcion                                                               Case No.                          18-13968
      Debtor                                                                           Reporting Period:                6/1/2019-6/30/2019

                                                                               BALANCE SHEET
     The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                      ASSETS                                       BOOK VALUE AT END OF BOOK VALUE AT END OF BOOK VALUE ON PETITION
                                                                                    CURRENT REPORTING   PRIOR REPORTING MONTH  DATE OR SCHEDULED
                                                                                         MONTH
     CURRENT ASSETS                                                                         6/30/2019                        5/31/2019                       12/6/2018
     Unrestricted Cash and Equivalents                                                       11,287,143.00                        294,495.00                     108,061.00
     Restricted Cash and Cash Equivalents (see continuation                                            -                                 -                              -
     sheet)
     Accounts Receivable (Net)                                                               24,142,220.00                    26,133,616.00                  28,095,752.00
     Cost in Excess of Billings                                                               4,224,553.00                     4,213,743.00                   4,160,148.00
     Inventories                                                                                       -                                -                              -
     Prepaid Expenses                                                                            31,812.00                        31,812.00                      31,816.00
     Marketable Securities                                                                    1,093,981.00                     1,093,981.00                   1,093,981.00
     Other Current Assets (attach schedule)                                                            -                                -                              -
     TOTAL CURRENT ASSETS                                                                    40,779,709.00                    31,767,647.00                  33,489,758.00
     PROPERTY & EQUIPMENT
     Real Property and Improvements                                                                     -                               -                               -
     Machinery and Equipment                                                                   1,668,981.00                    1,668,981.00                    1,668,981.00
     Furniture, Fixtures and Office Equipment                                                    445,765.00                      445,765.00                      445,765.00
     Leasehold Improvements                                                                             -                               -                               -
     Vehicles                                                                                  1,330,358.00                    1,330,358.00                    1,330,358.00
     Less: Accumulated Depreciation                                                            2,960,055.00                    2,918,693.00                    2,678,527.00
     TOTAL PROPERTY & EQUIPMENT                                                                  485,049.00                      526,411.00                      766,577.00
     OTHER ASSETS
     Amounts due from Insiders*                                                                        -                                -                        69,369.00
     Other Assets (attach schedule)                                                           1,119,253.00                     1,119,253.00                   1,155,921.00
     TOTAL OTHER ASSETS                                                                       1,119,253.00                     1,119,253.00                   1,225,290.00
     TOTAL ASSETS                                                                            42,384,011.00                    33,413,311.00                  35,481,625.00
                      LIABILITIES AND OWNER EQUITY                                 BOOK VALUE AT END OF BOOK VALUE AT END OF BOOK VALUE ON PETITION
                                                                                    CURRENT REPORTING   PRIOR REPORTING MONTH        DATE
                                                                                         MONTH
     LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)                                   6/30/2019                        5/31/2019                       12/6/2018
     Accounts Payable *****                                                                      195,605.00                      187,455.00                              -
     Payroll Taxes Payable (refer to FORM MOR-4)                                                  10,502.00                        9,969.00                              -
     Wages Payable                                                                                      -                               -                                -
     Notes Payable                                                                                                                      -                                -
     Deferred Rent Payable                                                                              -                               -                                -
     Secured Debt / Adequate Protection Payments                                                        -                               -                                -
     Professional Fees                                                                           762,075.00                      648,000.00                              -
     Amounts Due to Insiders*                                                                           -                               -                                -
     Billings in Excess of Cost                                                                         -                               -                                -
     DIP Financing - Zurich                                                                      750,000.00                      500,000.00
     Other Post-petition Liabilities (attach schedule)                                           136,168.00                      146,243.00                              -
     TOTAL POST-PETITION LIABILITIES                                                           1,854,350.00                    1,491,667.00                              -
     LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
     Secured Debt- Note Payable Banks                                                        10,000,000.00                    10,000,000.00                  10,000,000.00
     Priority Debt                                                                                     -                                -
     Unsecured Debt- Accounts Payable                                                        20,838,042.00                    20,838,042.00                  21,613,503.00
     Equipment Notes- Secured                                                                   606,483.00                       609,768.00                     631,447.00
     Loan Payable                                                                                 7,646.00                         7,646.00                       9,778.00
     Union Payable                                                                               31,571.00                        31,571.00                      30,847.00
     State Tax Payable                                                                            5,849.00                         5,849.00                       5,849.00
     Accrued Expenses                                                                         1,541,394.00                     1,541,394.00                   1,541,394.00
     Accrued Workers Compensation & GL                                                                 -                                -                     3,029,061.00
     Credit Card Payable                                                                         10,578.00                        10,578.00                      10,578.00
     Payroll/Payroll Tax Liabilities                                                          9,835,453.00                     9,835,453.00                   9,890,733.00
     Billings in Excess of Cost                                                                        -                                -                        99,667.00
     Deferred Rent Payable                                                                             -                                -                        44,695.00
     Amounts Due to Insiders*                                                                   337,568.00                       337,568.00                     400,000.00
     Due to Related Parties                                                                     146,000.00                       146,000.00                     146,000.00
     TOTAL PRE-PETITION LIABILITIES                                                          43,360,584.00                    43,363,869.00                  47,453,552.00
                                                                                                                                                                              FORM MOR-3
                                                                                                                                                                                    2/2008
                                                                                                                                                                              PAGE 7 OF 14
In re Durr Mechanical Construcion                                   Case No.             18-13968
      Debtor                                               Reporting Period:   6/1/2019-6/30/2019

     TOTAL LIABILITIES                                        45,214,934.00        44,855,536.00    47,453,552.00
     OWNERS' EQUITY
     Capital Stock                                                 1,000.00            1,000.00           1,000.00
     Additional Paid-In Capital                                  299,000.00          299,000.00         299,000.00
     Partners' Capital Account                                12,931,411.00       12,931,411.00      12,931,411.00
     Owner's Equity Account                                                -                   -                 -
     Retained Earnings ( Deficit) - Pre-Petition             (25,203,338.00)     (25,203,338.00)    (25,203,338.00)
     Retained Earnings - ( Deficit) Post-petition            (16,062,334.00)     (24,673,636.00)                 -
     Adjustments to Owner Equity (attach schedule)                         -                   -                 -
     Post-petition Contributions (attach schedule)                         -                   -                   0
     NET OWNERS’ EQUITY (Deficit)                             (2,830,923.00)     (11,442,225.00)    (11,971,927.00)
     TOTAL LIABILITIES AND OWNERS' EQUITY                     42,384,011.00       33,413,311.00      35,481,625.00
     *"Insider" is defined in 11 U.S.C. Section 101(31).                 -                   -                 -




                                                                                                                       FORM MOR-3
                                                                                                                             2/2008
                                                                                                                       PAGE 8 OF 14
In re Durr Mechanical Construcion                                               Case No.                  18-13968
      Debtor                                                           Reporting Period:        6/1/2019-6/30/2019

     ** This amount includes Article 3A claimants or other similarly situated parties under applicable law
     ***** Accounts Payable is shown Gross of Article3A payables



     BALANCE SHEET - continuation section
                                     ASSETS                         BOOK VALUE AT END OF BOOK VALUE AT END OF             BOOK VALUE ON
                                                                     CURRENT REPORTING     PRIOR REPORTING                PETITION DATE
                                                                          MONTH                MONTH
     Other Current Assets




     Other Assets
     Investment in Durr Mechanical Contracting                                     15,000.00                 15,000.00              15,000.00
     Investment in Durr Megrant JV                                             (2,746,361.00)            (2,746,361.00)         (2,746,361.00)
     Due from Durr Megrant JV                                                  3,850,614.00              3,850,614.00            3,850,614.00
     Security Deposit                                                                     -                         -               36,668.00
                                                            Total              1,119,253.00              1,119,253.00            1,155,921.00



                     LIABILITIES AND OWNER EQUITY                   BOOK VALUE AT END OF BOOK VALUE AT END OF             BOOK VALUE ON
                                                                     CURRENT REPORTING     PRIOR REPORTING                PETITION DATE
                                                                          MONTH                MONTH
     Other Post-petition Liabilities
     Loan Payable                                                                   1,291.00                  1,291.00               1,291.00
     Union Payable                                                                 22,566.00                 32,641.00              32,641.00
     Accrued Workers Comp/GL                                                     112,311.00                112,311.00                4,650.00
                                                            Total                136,168.00                146,243.00               38,582.00




     Adjustments to Owner’s Equity




     Post-Petition Contributions




     Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
     Typically, restricted cash is segregated into a separate account, such as an escrow account.




                                                                                                                                                 FORM MOR-3
                                                                                                                                                       2/2008
                                                                                                                                                 PAGE 9 OF 14
In re Durr Mechanical Construction                                                           Case No. 18-13968
      Debtor                                                                        Reporting Period: 6/1/2019-6/30/2019

                                                         STATUS OF POST-PETITION TAXES

     The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
     amount should be zero.
     Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
     Attach photocopies of any tax returns filed during the reporting period.

                                                               Amount
                                                               Withheld
                                             Beginning          and/or           Amount                          Check # or
     Federal                                   Tax             Accrued            Paid             Date Paid       EFT                      Ending Tax
     Withholding                                                 14,293.00         14,293.00 various            various                                -
     FICA-Employee                                                6,737.00          6,737.00 various            various                                -
     FICA-Employer                                                6,737.00          6,737.00 various            various                                -
     Unemployment                                                                                                                                      -
     Income
     Other:_____________
       Total Federal Taxes                                       27,767.00         27,767.00                                                           -
     State and Local
     Withholding                                                  3,662.00          3,662.00 various            various                                -
     Sales
     Excise
     Unemployment                                                        -                 -                                                           -
     Real Property
     Personal Property
     Other:_____________
      Total State and Local                                       3,662.00          3,662.00                                                           -


     Total Taxes                                                 31,429.00         31,429.00                                                           -


                                              SUMMARY OF UNPAID POST-PETITION DEBTS

     Attach aged listing of accounts payable.
                                                                                 Number of Days Past Due
                                               Current            0-30             31-60             61-90          Over 91     Retainage      Total
     Accounts Payable                            8,150.00                    -                      64,080.00      123,375.00           -    195,605.00
     Wages Payable                                                                                                                                         -
     Taxes Payable                                                                                                                                         -
     Rent/Leases-Building                                                                                                                                  -
     Rent/Leases-Equipment                                                                                                                                 -
     Secured Debt/Adequate                                                                                                                                 -
     Protection Payments
     Professional Fees                                   -                                                         762,075.00                762,075.00
     Amounts Due to Insiders                                                                                                                               -
     Other:______________                                                                                                                                  -
     Other:______________                                                                                                                                  -
     Total Post-petition Debts                   8,150.00                    -                 -    64,080.00      885,450.00                957,680.00

     Explain how and when the Debtor intends to pay any past due post-petition debts.
     The Debtor intends to pay certain past due post-petition debts from the recoveries obtained in the
     affirmative actions commenced by the Debtor and more fully set forth in the 1007-1 Declaration of
     Ken Durr; all post petetion debts are currenlty being reconciled.                                                                           FORM MOR-4
                                                                                                                                                       2/2008
                                                                                                                                                PAGE 10 OF 14
 FORM MOR-4
       2/2008
PAGE 11 OF 14
In re Durr Mechanical Construction                                                               Case No. 18-13968
      Debtor                                                                            Reporting Period: 6/1/2019-6/30/2019


                                                         ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                         Accounts Receivable Reconciliation                                 Amount
     Total Accounts Receivable at the beginning of the reporting period                     26,135,582.00
     Plus: Amounts billed during the period                                                           -
     Less: Amounts collected during the period                                               1,991,396.00
     Less: Adjustments to AR                                                                     1,966.00
     Total Accounts Receivable at the end of the reporting period                           24,142,220.00                 -


     Accounts Receivable Aging                                      0-30 Days              31-60 Days        61-90 Days            91+ Days        Retainage          Total
     0 - 30 days old                                                            -                                                                                            -
     31 - 60 days old                                                               0         186,679.00         73,450.00        22,477,878.00    1,404,213.00    24,142,220.00
     61 - 90 days old                                                                                                    -                                                   -
     91+ days old                                                                                                                            -               -               -
     Total Accounts Receivable                                                  -             186,679.00          73,450.00        22,477,878.00    1,404,213.00   24,142,220.00

     Less: Bad Debts (Amount considered uncollectible)                                                                                                                        -

     Net Accounts Receivable                                                    -             186,679.00          73,450.00        22,477,878.00    1,404,213.00   24,142,220.00
                                                                                                                                                                             -

                                                                      TAXES RECONCILIATION AND AGING

     Taxes Payable                                                  0-30 Days              31-60 Days        61-90 Days            91+ Days        Retainage          Total
     0 - 30 days old                                                                                                                                                              0
     31 - 60 days old                                                                                                                                                             0
     61 - 90 days old                                                                                                                                                             0
     91+ days old                                                                                                                             -                               -
     Total Taxes Payable                                                         -                       -                    -               -                                -
     Total Accounts Payable                                               8,150.00                   -                        -   18,375,109.00    3,298,388.00     21,681,647.00




                                                                                                                                                                           FORM MOR-5
                                                                                                                                                                                 2/2008
                                                                                                                                                                          PAGE 12 OF 14
In re Durr Mechanical Construction                                                Case No. 18-13968
      Debtor                                                             Reporting Period: 6/1/2019-6/30/2019



                                                PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
     Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                         INSIDERS

                     NAME                      TYPE OF PAYMENT               AMOUNT PAID           TOTAL PAID TO DATE
     Kenneth A Durr                           Salary                               11,200.00                  76,154.00
     Robert Durr Jr.                          Salary                               12,000.00                  82,722.00
     Frank Heidinger                          Salary                               12,800.00                  84,998.00
     Paul Thompson                            Salary                               11,904.00                  80,591.00
     John Risley                              Salary                                     -                     4,848.00
     Zachary Durr                             Salary                                4,992.00                  43,992.00
     Kevin Maguire                            Salary                                6,680.00                  48,430.00

                                  TOTAL PAYMENTS TO INSIDERS                       59,576.00                421,735.00




                                                                              PROFESSIONALS

                                                DATE OF COURT
                                              ORDER AUTHORIZING                                                                                        TOTAL INCURRED &
                     NAME                         PAYMENT       AMOUNT APPROVED                        AMOUNT PAID           TOTAL PAID TO DATE            UNPAID*
                                                                  -                         -                          -                           -               -




                          TOTAL PAYMENTS TO PROFESSIONALS
     * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED



            POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                     AND ADEQUATE PROTECTION PAYMENTS

                                                 SCHEDULED
                                              MONTHLY PAYMENT                AMOUNT PAID           TOTAL UNPAID POST-
             NAME OF CREDITOR                       DUE                     DURING MONTH               PETITION
      Chrysler Financial                   886.61                                    1,338.00                     -                                                            0
      Volvo Car Financial Services       1,315.63                                    1,316.00                     -
      Valley National Bank                                                                -              5,000,000.00
      HSBC Bank                                                                           -              5,000,000.00
      Ford Motor Credit Co., LLC           243.59                                      244.00                     -
      Ford Motor Credit Co., LLC           243.59                                      244.00                     -
      Ford Motor Credit Co., LLC           243.59                                      244.00                     -
      Crestmark                       unknown                                             -              unknown
                                 TOTAL PAYMENTS                                      3,386.00

     *Equipment financed unknown




                                                                                                                                                                           FORM MOR-6
                                                                                                                                                                                 2/2008
                                                                                                                                                                          PAGE 13 OF 14
In re Durr Mechanical Construction                                                       Case No. 18-13968
      Debtor                                                                    Reporting Period: 6/1/2019-6/30/2019



                                               DEBTOR QUESTIONNAIRE
       Must be completed each month. If the answer to any of the                      Yes                    No
       questions is “Yes”, provide a detailed explanation of each item.
       Attach additional sheets if necessary.
       Have any assets been sold or transferred outside the normal course of      x
   1   business this reporting period?
       Have any funds been disbursed from any account other than a debtor in                             x
   2   possession account this reporting period?
       Is the Debtor delinquent in the timely filing of any post-petition tax                            x
   3   returns?
       Are workers compensation, general liability or other necessary                                    x
   4   insurance coverages expired or cancelled, or has the debtor received
       notice of expiration or cancellation of such policies?
                                                                                                         x
   5 Is the Debtor delinquent in paying any insurance premium payment?
     Have any payments been made on pre-petition liabilities this reporting                                  x
   6 period?
     Are any post petition receivables (accounts, notes or loans) due from                               x
   7 related parties?
   8 Are any post petition payroll taxes past due?                                                       x
   9 Are any post petition State or Federal income taxes past due?                                       x
  10 Are any post petition real estate taxes past due?                                                   x
  11 Are any other post petition taxes past due?                                                             x
                                                                                                         x
  12 Have any pre-petition taxes been paid during this reporting period?
  13 Are any amounts owed to post petition creditors delinquent?                                         x
  14 Are any wage payments past due?                                                                     x
     Have any post petition loans been been received by the Debtor from any       x
  15 party?
  16 Is the Debtor delinquent in paying any U.S. Trustee fees?                                           x
     Is the Debtor delinquent with any court ordered payments to attorneys                               x
  17 or other professionals?
     Have the owners or shareholders received any compensation outside of                                x
  18 the normal course of business?




                                                                                                                   FORM MOR-7
                                                                                                                         2/2008
                                                                                                                  PAGE 14 OF 14
